Citation Nr: 1030306	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  07-22 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a respiratory disability.


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1984 to June 2004.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the RO in 
Baltimore, Maryland, which, in relevant part, denied the claim 
for service connection for respiratory problems.  The appellant 
also initiated an appeal as to the initial ratings for migraine 
headaches and bilateral hearing loss, but declined to perfect 
those appeals in his July 2007 Substantive Appeal.  The Board 
addresses only the respiratory problems claim.

FINDING OF FACT

The appellant does not have a chronic respiratory disability.  


CONCLUSION OF LAW

A respiratory disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claim for service connection.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess v. Nicholson, 19 Vet. App. 
473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with 
the first Quartuccio element requires notice of these five 
elements.  See id.  

The appellant filed for service connection prior to his 
retirement.  The appellant was provided with VCAA notice and an 
opportunity to submit evidence at the time of filing his claim in 
February 2004, in accordance with VA's Benefits Delivery at 
Discharge program.  See, e.g., VA Fast Letter 10-24 (most recent 
version).  The appellant signed a statement in February 2004, 
indicating that he had no additional evidence to submit.  The 
Board finds that the notice provided the appellant satisfied the 
VCAA duty to notify requirements.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The Board notes that 
the notice provided in 2004 did not generally provide the fourth 
and fifth elements of Dingess notice discussed above.  Since the 
Board has concluded that the preponderance of the evidence is 
against the claim for service connection, any questions as to the 
appropriate disability rating or effective date to be assigned 
are rendered moot, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  The appellant stated in February 2004 that he 
had no additional evidence to submit, and has not identified 
relevant evidence that he felt was relevant to the claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  If VA provides a claimant with an 
examination in a service connection claim, the examination must 
be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
The probative value of a medical opinion is derived from a 
factually accurate, fully articulated, and soundly reasoned 
opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded March 2004 and April 2007 medical 
examinations to determine whether the appellant had a respiratory 
problem.  Neither physician found pathology to support a 
diagnosis.  These opinions were rendered by medical professionals 
following a thorough examination and interview of the appellant 
and review of the claims file.  The examiners obtained an 
accurate history and listened to the appellant's assertions.  The 
examiners laid a factual foundation and reasoned basis for the 
conclusions that were reached.  The appellant's VA treatment 
records cover the period from 2004 to 2009.  There is no 
indication that the appellant has a disability of the lungs or 
respiratory system.  As these examinations are current, thorough 
and focus on the affected area, the Board finds that the 
preponderance of the medical evidence is against a current 
diagnosis of the claimed disorder.  Therefore, the Board finds 
that the examination is adequate.  See Nieves-Rodriguez, supra.   
It is also noted that the appellant was scheduled for a VA 
examination in October 2009 and failed to report for such. 

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Service Connection

The appellant contends that he has a respiratory problem that 
began when he was exposed to fumes and chemicals during his 
military service.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) competent and credible evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The appellant stated in his February 2004 claim that he had a 
respiratory problem, specifically trouble breathing on exertion.  
He indicated that he had first been treated in June 1991 while in 
Korea.  Following the initial denial of his claim, he filed a 
lengthy Notice of Disagreement, listing a wide variety of 
possible diagnoses that had been offered in the course of his 
treatment.  The appellant also argued that the granuloma found on 
x-ray during service should be service-connected.  He provided a 
printout of an internet article pertaining to granulomas.  

The appellant's service treatment records show that in April 
1991, he was treated for shortness of breath after cleaning a 
bathroom.  The appellant was using Lime-Away and had complaints 
of pain with deep inspiration.  The appellant reported that he 
had quit smoking four years before.  The chest x-ray was normal 
at that time.  

The appellant had a May 1991 periodic examination.  The clinical 
evaluation was normal in all systems.  The appellant was again 
noted to have quit smoking four years previously.

The appellant was seen in June 1991, reporting recent onset of 
shortness of breath.  The appellant reported shortness of breath 
for three days.  He denied pain, stating breathing was difficult.  
The physical examination was normal.  A chest x-ray showed a 
calcified density in the right lung.  The appellant was given an 
inhaler.  A follow-up note showed shortness of breath occurred 
while weight lifting.  The appellant reported a lot of weight 
lifting.  No chest pain seen the previous day.  An EKG was within 
normal limits.  His lungs were clear to auscultation.  The 
impression was probable muscle strain from overuse.  The 
appellant returned later in June, again reported shortness of 
breath.  He was referred to respiratory therapy.  A pulmonary 
function test was performed.  The pre and post exercise 
spirometry were normal with good patient effort.  A chest x-ray 
showed a calcified density.  The x-ray report indicates that he 
had "OGD" (old granulomatous disease) with no definite active 
process.  

In July 1991, the appellant was seen for questionable speech 
ventilation problems.  He had shortness of breath and difficulty 
with deep inspiration.  The appellant was referred to 
occupational health.  The appellant had perceived difficulty 
drawing deep inspiration.  There was no dyspnea, chest pain, 
coughing, hemoptysis, history of asthma, or chemical exposure.  
The appellant was not smoking.  Pulmonary function tests were 
performed and the appellant exceeded 100 percent of predicted 
values across the board.  The exam was considered normal.  The 
impression at that time was shortness of breath and difficulty 
with deep inspiration of questionable etiology.

The appellant was seen again in October 1991 repeatedly.  The 
appellant was seen again three days in a row on October 22, 23, 
and 24 at the Blancfield Army Community Hospital.  On October 22, 
he complained of  two months of breathing difficulty after using 
caustic cleaners in a bathroom.  The appellant reported breathing 
difficulty especially in the throat area.  Spirometry and 
pulmonary function tests were noted to have exceeded 100 percent.  
The appellant was referred to the ear, nose and throat clinic for 
evaluation.  The report indicates that the ear, nose and throat 
exam was normal.  The appellant was seen for an October 23 
follow-up where he was informed that the ear, nose and throat 
consult would not occur until December.  The appellant stated 
that he could not finish physical training.  An emergency 
consultation was denied.  The appellant was seen again on October 
24, after not completing his physical training run.  The inhaler 
trial was noted to have failed.  The appellant felt the problem 
was in his throat, but was also concerned about his diaphragm.  
Physical examination was normal.  The assessment was shortness of 
breath of unclear etiology, without evidence of cardiac or 
pulmonary abnormality.

The appellant was seen in December 1991 complaining of difficulty 
taking a deep breath which had been present about six months.  
The ear, nose, and throat consultation was normal.  The appellant 
notes transient relief of symptoms but they had returned.  The 
lungs remained clear on examination.  The etiology was still 
unclear, but the examiner thought it could be supratentorial, but 
would refer the appellant for further follow-up before 
consideration of psychiatric causes.  "Supratentorial" means 
superior to the tentorium of the cerebellum.  Dorland's 
Illustrated Medical Dictionary 1795 (30th ed. 2003).  Pulmonary 
function tests demonstrated greater than expected values.  X-rays 
at the time showed  old granulomatous disease.  The appellant was 
seen for a consultation examination.  The consultation report 
notes that the appellant was able to run two miles at a decreased 
speed.  The problem was not associated with exposure to animals, 
dust or exertion.  The patient was intermittently taking a 
forceful deep breath once every one to five minutes, which was 
strongly suggestive of hyperventilation syndrome.  Stress 
management referral was recommended and a trial of Xanax.  

The appellant was seen in April 1993 complaining of a breathing 
problem.  He reported prior treatment.  The appellant stated that 
in order to take deep breaths he has to lean to the left side.  
His breathing was affecting his running and physical training.  
An appointment with a doctor was recommended.  A chest x-ray at 
that time also showed old granulomatous disease with an otherwise 
normal chest.

The appellant reported shortness of breath again in December 
1997.  He complained of acute shortness of breath on waking that 
morning, associated with posterior chest wall pain.  He also 
indicated that he had shoulder pain initially, but that had gone 
by the time of treatment.  He reported a history of recurrent 
shortness of breath in the past.  The doctor reviewed the 
appellant's records.  The doctor noted that the treatment in 1993 
was negative for etiology.  The symptoms eventually resolved.  
The previous episodes were not associated with pain.  The 
appellant had recently come off profile for a foot fracture.  The 
appellant denied recent illness.  The appellant was not coughing 
or congested.  The physical examination was largely normal, 
except for rib pain somewhat reproduced.  An EKG was noted to 
show normal sinus rhythm.  A chest x-ray did not show an acute 
process, with a questionable developing right parabronchal 
infiltrate.  The impression was acute shortness of breath, 
etiology unclear, with pneumonia, myocardial infarction and 
pneumothorax ruled out.

The appellant was seen in December 2002.  He was diagnosed with 
headaches and pharyngitis.

At a March 2004 VA examination, the appellant reported that he 
has sporadic symptoms once or twice per year of a sense of an 
inability to catch a deep breath and during those times, he must 
tilt to the right side and he has shortness of breath with 
walking.  He stated that he did not have any asthma attacks or 
contract infection easily from the condition.  He stated that he 
had not suffered from an episode of respiratory failure requiring 
assistance from a machine.  He sought no treatment and reported 
that he had not lost time from work.  The appellant, who was 
evaluated shortly before his retirement from the U.S. Army, did 
not report any difficulties in performing his daily activities.  
The appellant was seen for an April 2007 VA examination.  The 
appellant reported a similar history as before.  The appellant 
reported that he had recently begun running three to four times a 
week.  The examiner conducted similar tests and no diagnosis was 
offered.  

The appellant's VA treatment records do not contain reference to 
his complaints of shortness of breath or difficulty with deep 
inspiration.  The problem does not appear on his active problem 
list.  He has not complained of the problem in the course of 
other treatment.

With respect to the appellant's contentions that he has 
experienced shortness of breath and difficulty with deep 
inspiration since service, the Board observes that lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 
(2007) (lay testimony is competent to establish the presence of 
observable symptomatology).  In this case, the appellant's lay 
observations have not been supported by a later diagnosis by a 
medical professional.  As the appellant himself has pointed out, 
a wide variety of possible diagnoses have been offered.  None 
have lasted.  The two VA examinations can find no pathology to 
which his complaints might be attributable.

The Board acknowledges that the appellant is competent to give 
evidence about what he experiences.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  He is not, however, competent to diagnose 
any medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).  
The appellant contends that the presence of the granuloma 
discovered by x-ray should be service-connected.  The implication 
of his argument is that the granuloma is responsible for his 
complaints.  The military and VA examination opinions were 
offered in full awareness of the granuloma and the examiners 
continued to find a lack of pathology.  The Board takes this to 
mean that the granuloma is not the source of his respiratory 
complaints.  The granuloma itself has not been found to have an 
impact on the function of his lungs or on his physical condition 
generally.  

The Board has also considered the article regarding granulomas.  
The appellant's repeated medical evaluations found no pathology 
to support his complaints of respiratory problems, and these 
evaluations were performed with full knowledge of the granuloma 
and no etiological relationship was offered.  The Board finds 
that the appellant has no disability resulting from the 
granuloma.  The article describing the effects of granulomas is 
simply not as probative as direct medical evaluation of the 
appellant.  The remaining medical evidence outweighs the article.  

The Board does not discount the appellant's subjective reports of 
difficulty breathing, but these complaints are unsupported by an 
objective pathologic process.  The appellant's pulmonary function 
tests have returned scores exceeding 100 percent of values 
predicted for several years.  Both his treating physicians in 
service and the VA examiners have been unable to associate his 
complaints with a disease or defect.  The appellant has not 
reported or sought treatment for the condition through VA, 
despite regular visits.  Repeated evaluations have uncovered no 
cardiac, pulmonary or musculoskeletal reason for the shortness of 
breath.  

In light of the evidence that the appellant has only subjective 
complaints of difficulty breathing, the Board finds that the 
preponderance of evidence shows that the appellant does not have 
a current, chronic disability characterized by respiratory 
problems.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. §§ 1110; see Degmetich v. Brown, 104 F.3d 1328 (1997).  
In light of the Board's finding that the appellant has no 
current, chronic disability characterized by respiratory 
problems, the claim for service connection must fail.  

As such, the Board finds that the preponderance of the evidence 
is against the appellant's claim.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

Entitlement to service connection for a respiratory disability  
is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


